Sakharov Prize 2010 (announcement of the winner)
Colleagues, I have just come from the Conference of Presidents. It is a great privilege and honour for me to inform you about the very important results for all of us. We are fighting for human rights in our Parliament on behalf of 500 million citizens.
Following a substantial debate today involving very wide and deep discussions, the Conference of Presidents decided to award the 2010 Sakharov Prize for the freedom of thought to Mr Guillermo Fariñas.
(Applause)
Guillermo Fariñas is an independent journalist and political dissident. He was ready to sacrifice and risk his own health and life as a means of pressure to achieve change in Cuba. He used hunger strikes to protest and to challenge the lack of freedom of speech in Cuba, carrying the hopes of all those who care for freedom, human rights and democracy.
I hope to present the award to him in person here in Strasbourg in December, which would be a tremendous moment for the European Parliament and for all Cuban prisoners of conscience.
I sincerely hope that, together with Guillermo Fariñas, another Cuban laureate from 2005, the Ladies in White - Las Damas de Blanco - will also be able to collect the Sakharov Prize in person.
Let me add that all the candidates were excellent from the point of view of our feelings on human rights and fighting for these all over the world. We can congratulate all of them, but we had to make a choice, and there was no other possibility. I would like to underline that we have a lot of winners all over the world and we support all of them. Let us say that once again.
(Applause)
(FR) Madam President, I wish to make a point of order. I believe that the conditions in which the Sakharov Prize has been decided this year are scandalous. As I see it, political choices are taking precedence over the actual defence of human rights.
(Applause)
This will be the third time in the history of the Sakharov Prize that it has been awarded to a Cuban. I am the first to denounce the way in which human rights are threatened in Cuba. I have no hesitations on that score. I have always fought for the protection of human rights, without distinction. However, I think that awarding the Sakharov Prize to a Cuban for the third time in its 20-odd-year history is a lot, and we are sending out a political signal that devalues the Sakharov Prize. That is why I call for the decision on who should receive the Sakharov Prize to be taken not in the Conference of Presidents but by Parliament as a whole.
(Applause)
The next item is the vote.
(For the results and other details on the vote: see Minutes)